Affirmed and Majority and Concurring Memorandum Opinions filed March
24, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00800-CV

  IN THE INTEREST OF M.L.G.J., T.M.J., T.L.W., JR., M.A.J., T.P.R.J.,
             B.W.D. III, M.R.J., and L.C.J., CHILDREN

                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-03157J

CONCURRING MEMORANDUM OPINION
      Mother was thirteen years old when she had her first child. She was fifteen
years old when her second child was born. At the time of the termination hearing,
she was almost twenty-eight years old and had eight children by five different
fathers. Mother’s seventh child was born while she was on probation for cocaine
possession. She violated the terms of the probation and was sent to jail. Her eighth
child was born while she was in jail. None of these facts attracted the attention of
DFPS until two months before Mother was due to be released from jail.
      Mother had left her children in the care of another woman, Betty, and
Betty’s husband is the father of two of Mother’s children. The children were
removed from that home while Mother was in jail. Mother went to jail in
December of 2011 and the children were removed in May of 2013. DFPS alleged
that the children were neglected. There was no evidence that Mother knew that
Betty and the father of two of her children would neglect the children. Nor was
there any evidence of how long the children had been neglected. Apparently, Betty
was in jail and the children were left alone for two days in the care of Betty’s older
daughter, who was seventeen years old. Another one of Betty’s daughters called
DFPS. The father was not home and did not return the caseworker’s phone call.

      The trial judge stated that this case is “not a very strong case,” and took the
case under advisement. Today, the court affirms that judgment, and I concur
because there is sufficient evidence to support the judge’s decision. But why was it
a tough call for the trial judge? It was a tough call because none of the parties
presented much-needed evidence for the judge. The trial lasted for about an hour.
The examination section was transcribed in just forty-three pages. The exhibits are
unenlightening—except for the initial removal affidavit, which is full of hearsay.
In fact, most of the evidence detailed in the majority opinion came from the
removal affidavit. Only three witnesses testified: a DFPS caseworker, Mother, and
a Child Advocate. There were eight lawyers at trial; one for DFPS, one for Mother,
one for the children, and five more representing the fathers. Seven of the eight
lawyers were court-appointed; DFPS had its own counsel.

      The testimony of both the caseworker and the Child Advocate were
conclusory as to the question of the best interests for the children. The caseworker
did not describe the current living conditions for any of the children, other than to
say that they were in foster care and doing well. She talked to the oldest child, who

                                          2
liked her current placement, but who also said that she wanted to be with Mother.
The caseworker never asked the other children where they wanted to live.

       The Child Advocate1 said the two oldest children were doing great in school,
but never contrasted their current situation with their previous situation. The third
child was not doing well in school and wanted to be with Mother. The Child
Advocate never saw where Mother was currently living.

       Although several of the children were certainly old enough to be witnesses, 2
they were not called by anyone—not DFPS, not by their own lawyer, and not by
Mother’s lawyer.3 There is nothing in the record as to how Mother took care of the
children before she went to jail. There are no school records. There are no medical
records. Someone must have helped Mother when she was thirteen years old and
with a baby, but we know nothing. We do not even know where the children lived
before Mother went to jail. We do not know how the children did while living with
Betty and her husband. We have minimal information about where the children are
living now. Mother was living with an aunt at the time of trial. The aunt was not
called to testify about Mother’s fitness as a parent. Mother did not provide any
tangible proof that she was employed, nor what kind of housing she could provide
for the children. Mother never told the judge her education or her plans for the
children.




       1
         The Child Advocate was very involved in the case, although that was not necessarily
clear from her testimony. None of the attorneys tried to elicit any useful information from her
when she was on the stand. In fact, the trial judge asked her questions after closing arguments
when he was worried about his decision.
       2
         The oldest child was fourteen at the time of trial, the second child was twelve, and the
third was ten.
       3
         In defense of Mother’s lawyer, perhaps he knew that all of this information that I have
detailed would not have helped. But if not, then DFPS should have obtained it and offered it.
                                               3
      Simply put, much-needed evidence is missing from this case. Parental rights
are important. To ensure that the trial court makes the correct decision, the parties
should get better evidence—all of it—and make it known to the court.




                                       /s/       Tracy Christopher
                                                 Justice


Panel consists of Justices Christopher, Donovan, and Wise. (Donovan, J., majority)




                                             4